DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on February 3, 2022.
Claims 1, 3, 6, and 12 – 16 have been amended and are hereby entered.
Claims 9 and 11 have been previously canceled.
Claims 1 – 8, 10 and 12 – 16 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on February 4, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Response to Amendments
Applicant’s amendments to the claims, filed February 3, 2022, caused the withdrawal of the rejection of claims 1 – 8, 10, 12 – 13 and 16 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as set forth in the office action filed November 10, 2021.
Applicant’s amendments to the claims, filed February 3, 2022, caused the withdrawal of the rejection of claims 1 – 8, 10, 12, 13, 15, and 16 under 35 U.S.C. 112(b) as indefinite as set forth in the office action filed November 10, 2021.
Applicant’s amendments to the claims, filed February 3, 2022, caused the withdrawal of the rejection of claims 1 – 5, 8, 12 and 13 under 35 U.S.C. 102(a)(1) as anticipated by Shibata as set forth in the office action filed November 10, 2021.
Applicant’s amendments to the claims, filed February 3, 2022, caused the withdrawal of the rejection of claims 6, 7, and 16 under 35 U.S.C. 103 as unpatentable over Shibata as applied to claims 1 – 5, 8, 12, and 13 as set forth in the office action filed November 10, 2021.
Applicant’s amendments to the claims, filed February 3, 2022, caused the withdrawal of the rejection of claims 10, 14, and 15 under 35 U.S.C. 103 as unpatentable over Shibata as applied to claims 1 – 8, 12, 13, and 16 above and further in view of Kal as set forth in the office action filed November 10, 2021.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 8, 10 and 12 – 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Claims 1 and 14 recite that the support layer is “composed” of a resin. For examination purposes, the word composed is interpreted as “comprising” and does not preclude additional components.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 8, 10 and 12 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 14 require “at least one support layer composed of a resin.” Applicant does not specifically point to the support for this limitation in the specification as filed. Examiner notes that [0046] of the application as filed teaches a polyethylene sheet as an example of the support layer. This is not seen as providing support for the broader claim of “resin” and therefore the claims appear to not be supported by the specification as originally filed and appear to constitute new matter.
Claims 2 – 8, 10, 12, 13, 15 and 16 are rejected as being dependent on claims 1 and 14.
Claims 12, 13, and 15 recite the phrase “formed straight.” Applicant appears to draw support for this limitation in the paragraphs describing the Figures and the Figures themselves. However, nowhere in the paragraphs does the phrase “formed straight” appear, neither is it clear what the limitation is actually intending to require. Therefore, the limitations do not appear to be supported by the specification as originally filed and appear to constitute new matter.
Claim 16 defines the width of the combined layer as being less than a length of the heat insulator “in a direction parallel to the direction perpendicular to the exposed surface.” Applicant appears to draw support for this limitation in the paragraphs describing the Figures and the Figures themselves. However, the drawings do not show a 3-dimensional representation of the structure nor do they indicate what directions the “parallel” and “perpendicular” directions are referring to. The specification does not use the claimed language. Therefore, the limitations do not appear to be supported by the specification as originally filed and appear to constitute new matter.
Claim 16 also recites the limitation wherein the exposed surface “is plane.” As the terminology does not appear in the specification as originally filed, Applicant appears to rely solely on the Figures for support. However, as mentioned above, the drawings are a flat representation of a 3-dimensional structure. Figure 3C, for example, shows a cross section of the exposed area, but does not show what the topography of the exposed surface may be. Therefore, the limitations do not appear to be supported by the specification as originally filed and appear to constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5 - 8, 10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites that “the fiber layer and the silica aerogels are exposed…” This renders the claim indefinite because claim 1, upon which claim 3 is dependent, only refers to a fiber layer with comprises a nonwoven fabric and silica aerogels. It is unclear if “the silica aerogels” in claim 3 are the aerogels required by claim to be in the fiber layer or if they are additional silica aerogels.
Furthermore, claim 3 recites “an exposed surface where the fiber layer and the silica aerogels are exposed exists in at least one surface.” The multiple recitations of the phrase “surface” render the claim indefinite because it is unclear if the surfaces are the same surface or not. 
For examination purposes, the silica aerogels are interpreted to encompass the silica aerogels in the fiber layer and the claim is interpreted to encompass the exposed surface being the at least one surface. Examiner recommends amending the claim to recite “a surface where the fiber layer is exposed exists in at least one surface.”
Claims 5 – 8 and 16 are rejected as being dependent on claim 3.
Claim 10 requires that at least one support layer wraps the fiber layer and is stacked on or above one surface of the fiber layer. Claim 10 then refers to “the stacked support layers.” Since only one stacked support layer is required by the claim initially, “support layers” lacks antecedent basis.
For examination purposes, the claim is interpreted to encompass “the stacked support layer.”
Claims 12, 13, and 15 recite the phrase “formed straight.” This limitation appears to be a product by process limitation but it is not clear what limitation is intended. It is not clear if “formed straight” is a particular process or if it is trying to define some sort of planar shape of the layers.
For examination purposes, the claims are interpreted to encompass at least any combined layer that exists in a planar manner, i.e. in a flat, 2-dimensional manner.
Claims 13 and 15 recite that “the heat insulator further comprises a plurality of combined layers including the combined layer.” This renders the claims indefinite because it is unclear if the plurality of combined layers are all required to be structurally and compositionally identical and whether the layers are separate from each other or not. 
For examination purposes, the claims are interpreted to encompass a plurality of combined layers that are structurally and compositionally identical and layers that are stacked upon one another.
Claim 16 defines the width of the combined layer as being less than a length of the heat insulator “in a direction parallel to the direction perpendicular to the exposed surface.” It is unclear what direction is being referred to as it is believed that a direction parallel to a perpendicular direction would still just be a perpendicular direction.
For examination purposes the claim is interpreted to encompass any direction perpendicular to the exposed surface (i.e. including the perpendicular direction that would be in and out of the page).
Claim 16 recites that the width of the combined layer is “constant” from the first end of the exposed surface to the second end of the exposed surface. This renders the claim indefinite because it is unclear whether the word “constant” is meant to mean the width of the combined layer is the same value from the first end to the second end, or if the word constant simply means that width of the combined layer exists (i.e. is a non-zero value) from the first end to the second end.
For examination purposes the claim is interpreted to encompass either interpretation. 
Claim 16 also recites the limitation wherein the exposed surface “is plane.” It is unclear how the 2-dimensional concept of a plane is mean to limit the 3-dimensional structure claimed.
For examination purposes, the claims are interpreted to encompass at least any exposed surface that exists in a planar manner, i.e. in a flat, 2-dimensional manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 8, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock (US20150017860A1). “Silica Aerogel” (“Silica Aerogel.” American Elements.) is provided as an evidentiary reference for claim 2.
As per claims 1 and 4, Bullock teaches:
A fiber layer comprising a nonwoven fabric formed from fibers, and silica aerogels supported by the nonwoven fabric and existing throughout the nonwoven fabric (Bullock teaches a structure containing a fiber-reinforced aerogel and teaches that the fiber-containing material contains batting or nonwoven fabric ([0002]). Silica aerogels are taught as a preferred material ([0016]). As the layer is described as a fiber-reinforced aerogel, the aerogel is interpreted as existing throughout the nonwoven fabric as claimed.) 
At least one support layer composed of a resin disposed on or above at least one surface of the fiber layer (Bullock teaches that the fiber-reinforced aerogel layer is secured to a fiber-containing material that can be a fibrous structure such as battings or non-woven fabric ([0011]). Bullock teaches suitable fibers for the fiber-containing material include synthetic fibers made from polymers such as polyester, rayon, and spandex ([0011]), which is interpreted as reading on the claimed resin.)
Wherein the heat insulator further comprises a combined layer resulting from the at least one support layer combined with the fiber layer by entering of a part of the resin into the fiber layer, wherein the combined layer exists in a part of an interface between the fiber layer and the at least one support layer (Bullock teaches that the fibers in the fiber-reinforced aerogel layer are interlaced with fibers in the fiber-containing material ([0002]). This interlacing is interpreted as forming the combined layer at the interface between the fiber layer and the support layer, as claimed.)
Examiner notes that “a heat insulator” is a statement of intended use. Bullock teaches the laminated structure provides thermal insulation ([0010]), therefore it is interpreted as capable of being used as claimed. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically select a silica aerogel from among the small, finite list of possible aerogel materials taught by Bullock and to select a synthetic polymer for the fiber-containing material from among the small, finite list of fiber-containing materials in order to successfully practice the invention of Bullock.
As per claim 2, Bullock teaches:
Wherein a melting point of the at least one support layer is lower than a melting point of the fiber layer (The support layer of Bullock is made of resin fibers. The fiber layer of Bullock is a combination of fibers and silica aerogel, i.e. two components with different melting points. The melting point of silica aerogel is 1200°C (as evidenced by “Silica Aerogel.”). Therefore, it would naturally follow that the melting point of the resin fibers would be lower than a melting point of the fiber layer, i.e. the melting point of the silica aerogel, as required by the claim.)
As per claims 3, 5, and 8 Bullock teaches:
Wherein an exposed surface where the fiber layer and the silica aerogels are exposed exists in at least one surface in an end portion of the heat insulator in a planar direction and wherein the combined layer exists in the exposed surface and all or part of the combined layer faces the exposed surface (As Bullock teaches the layers are laminated on top of each other (Abstract), there is no layer covering the edges and therefore the exposed end of the surface contains the fiber layer and the combined layer as required by claims 3 and 5. As the layer has three dimensions, it is interpreted as “existing in a planar direction” i.e. a 2-dimensional direction as required by claim 3. Since there is at least some part of the combined layer exposed on the surface, the limitations of claim 8 are also met.)
Regarding claims 6, 7 and 16, the length and width of the combined layer appear to be design choices. Absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to determine the length and width for the layer based on the intended use.
Regarding claim 12, as the combined layer is formed at the interface of the layers, it is formed in a planar direction and is interpreted as being “formed straight” as claimed.
Regarding claim 13, the combined layer of Bullock formed by the interlacing of the fibers can be interpreted to consist of multiple sub-layers, reading on the plurality of combined layers as claimed. Since the combined layers are formed in a planar direction, they are interpreted as being “formed straight” as claimed.

Claims 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Bullock (US20150017860A1) as applied to claims 1 - 8, 12, 13 and 16 above, and further in view of Kal (US20180031304).
As per claim 10, Bullock does not teach:
Wherein the at least one support layer wraps the fiber layer and is stacked on or above one surface of the fiber layer, and includes a welded portion where the stacked support layers are welded together
Kal teaches vacuum insulation panels including a core material, and a covering material (Abstract). The core material provides heat insulation performance ([0113]), similar to the aerogel layer of Bullock. Kal teaches that the covering layers can be welded together to prevent penetration of gas and water into the core material and thereby increase the insulation and durability ([0091]).
Kal teaches Fig. 12 wherein two covering layers, 130 and 140 surround the core material 110 ([0090 -0091]). These layers “wrap” the core layer as claimed. Kal teaches these layers may be adhered to each other by welding ([0091]). The area near 150 in Fig. 12 shows the support layers are stacked on a surface of the core layer, as required by the claim. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Bullock to provide an additional covering layer so that the claimed support layer consists of the fiber-containing material and the covering layer, and to weld the two layers together to wrap the core insulating layer as taught by Kal, motivated by the desire to predictably improve the insulation and durability of the insulation panel by preventing penetration of gas and water into the core layer ([0091]). 
As per claim 14, Bullock teaches:
A fiber layer comprising a nonwoven fabric formed from fibers, and silica aerogels supported by the nonwoven fabric and existing throughout the nonwoven fabric (Bullock teaches a structure containing a fiber-reinforced aerogel and teaches that the fiber-containing material contains batting or nonwoven fabric ([0002]). Silica aerogels are taught as a preferred material ([0016]). As the layer is described as a fiber-reinforced aerogel, the aerogel is interpreted as existing throughout the nonwoven fabric as claimed.) 
At least one support layer composed of a resin disposed on or above at least one surface of the fiber layer (Bullock teaches that the fiber-reinforced aerogel layer is secured to a fiber-containing material that can be a fibrous structure such as battings or non-woven fabric ([0011]). Bullock teaches suitable fibers for the fibrous-containing material include synthetic fibers made from polymers such as polyester, rayon, and spandex ([0011]), which is interpreted as reading on the claimed resin.)
Wherein the heat insulator further comprises a combined layer resulting from the at least one support layer combined with the fiber layer by entering of a part of the resin into the fiber layer (Bullock teaches that the fibers in the fiber-reinforced aerogel layer are interlaced with fibers in the fiber-containing material ([0002]). This interlacing is interpreted as forming the combined layer, as claimed.)
Examiner notes that “a heat insulator” is a statement of intended use. Bullock teaches the laminated structure provides thermal insulation ([0010]), therefore it is interpreted as capable of being used as claimed. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically select a silica aerogel from among the small, finite list of possible aerogel materials taught by Bullock and to select a synthetic polymer for the fiber-containing material from among the small, finite list of fiber-containing materials in order to successfully practice the invention of Bullock.
Bullock does not teach:
Wherein the support layer wraps the fiber layer and includes a weld portion where end portions of the support layer are welded together
Kal teaches vacuum insulation panels including a core material, and a covering material (Abstract). The core material provides heat insulation performance ([0113]), similar to the aerogel layer of Bullock. Kal teaches that the covering layers can be welded together to prevent penetration of gas and water into the core material and thereby increase the insulation and durability ([0091]).
Kal teaches Fig. 12 wherein two covering layers, 130 and 140 surround the core material 110 ([0090 -0091]). These layers “wrap” the core layer as claimed. Kal teaches these layers may be adhered to each other by welding ([0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Bullock to provide an additional covering layer so that the claimed support layer consists of the fiber-containing material and the covering layer, and to weld the two layers together to wrap the core insulating layer as taught by Kal, motivated by the desire to predictably improve the insulation and durability of the insulation panel by preventing penetration of gas and water into the core layer ([0091]). 
As per claim 15, the welded portion is planar in at least one direction as shown in Fig. 12 of Kal, so the welded portion is interpreted as being “formed straight” as claimed. The combined layer of Bullock formed by the interlacing of the fibers can be interpreted to consist of multiple sub-layers, reading on the plurality of combined layers as claimed. Since the combined layers are formed in a planar direction, they are interpreted as being “formed straight at end portions of the heat insulator at each of the welded portions ends,” as they appear to be formed planar throughout the heat insulator.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        


/J.N.C./Examiner, Art Unit 1789